Citation Nr: 1701003	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-44 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 1984.  He also had a subsequent unverified period of service in the Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran requested a hearing before a Decision Review Officer at the RO.  However, he withdrew this request in June 2015.  The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2015.  A transcript is of record.  

The claim was remanded by the Board in November 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran had bilateral myopia (refractive error) noted during service, but there is no evidence that the Veteran has a current eye disability (to include bilateral cataract and bilateral pinguecula) that resulted from a disease or injury superimposed on this congenital or developmental defect during service.

2.  The Veteran's increased manifestations of refractive error are due to the onset of bilateral cataract, which are more likely to have been caused by natural aging and diabetes than by the reported in-service injury.  



CONCLUSION OF LAW

The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in August 2009.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issues to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, the Veteran was asked to provide a release form for medical records generated by the private physician he was referred to by his employer in the 1980s; outstanding VA medical records were obtained; and a VA examination with medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that no release for private records was received from the Veteran.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a bilateral eye disorder with vision loss.  See June 2009 VA Form 119.  In a June 2015 statement, the Veteran's representative asserts that although the Veteran has myopic correction with glasses, he is claiming that he had nerve damage to the eyes due to the acid from batteries in the Army tanks getting into his eyes.  This occurred in approximately 1983 at Fort Stewart, Georgia.  It was also asserted that the Veteran went on sick call and was off duty for three days, and that the Veteran believed that the acid exposure resulted in nerve damage to the eyes, causing the vision problems.  

The Veteran testified in August 2015 that he injured his eyes while at Ft. Stewart.  He stated that a tank battery exploded and his eyes were hit.  He stated that he was told to flush his eyes, was given patches to wear, and was put off duty for one week.  There was no follow up.  Since that time, he stated that his "...vision was never right," and that he has eye pain.  The Veteran also testified that in the 1980s, he was sent to a private physician by his employer and that the physician told him that he had nerve damage to his eyes.  As noted above, the Veteran did not provide a release for private records when requested by VA.  

Service treatment records show that a July 1979 entry exam noted bilateral myopia, corrected with glasses.  With regard to the Veteran's left eye, the service treatment records are silent other than for eye examinations which measured his visual acuity to correct his myopia.  With regard to his right eye, however, a July 1979 record noted a complaint of loss of vision over the previous six years, at which time the Veteran reported that he was struck across his right eye with a lead pipe in 1973, which was prior to his entry into service.  Service treatment records do not contain reference to an injury to the eyes following the explosion of a battery.  

The post-service evidence indicates that the Veteran was diagnosed with posterior subcapsular cataract, right eye greater than left eye; glaucoma suspect in both eyes; and mild xanthelasma left lower lid greater than right upper lid during a September 2015 VA optometry outpatient clinic note.  At that time, the Veteran was seen with chief complaint of decreased visual acuity in both eyes, especially in the morning, which cleared up after about an hour.  The Veteran also reported gradual increased blur and increased significant glare from headlight at night over the past few years, worse especially in the past few months.  He indicated he had stopped driving due to the glare.  Past ocular history included a report of a battery exploding in his eyes in 1984.  

The Board remanded the claim in November 2015 in pertinent part to schedule an appropriate VA examination.  The Veteran underwent a VA eye conditions Disability Benefits Questionnaire (DBQ) in January 2016.  The diagnoses provided were combined forms of age-related cataract, bilateral; bilateral pinguecula; and bilateral open angle with borderline findings, low risk.  The Board notes that the third diagnosis appears to be missing some information, and that this finding should have been recorded as bilateral open angle glaucoma suspect with borderline findings, low risk.  This determination is supported by a later statement by the examiner that the Veteran was a glaucoma suspect, but that there was no evidence of glaucoma at that time.  The examiner also explained that there was simply some cupping, but no evidence of visual field changes and no elevation of intraocular pressure.  

In the medical history section, it was recorded that the Veteran reported that a battery exploded in his eyes approximately 30 years prior, without the need for surgery.  His eyes were patched and topical medications were applied until healed.  The Veteran also complained of temporal pain around the eyes and blurry vision in the morning that persists.  It was noted that a brain scan and skull exam in 1979 as a result of injury that occurred in 1973 were unremarkable.  The examiner indicated that pingueculae do not affect vision; that the cataract condition was preoperative; and that the decrease in visual acuity/visual impairment was attributable to bilateral cataract.  

The January 2016 VA examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale section, the examiner explained that the current decrease in vision is a result of cataracts, which was more than likely to have been caused by natural aging/diabetes than by the injury that occurred 30 years ago.  The examiner noted that the injury from the battery seemed to have been treated without sequelae as there were no further eye visits/claims for over 30 years since around the time of the injury.  The examiner also explained that acid injuries to the eyes tend not to cause significant long term problems with eyes compared to alkaline injuries.  The examiner also reported that in all of the times he was interviewed for pain over the years, the Veteran never once mentioned temporal pain as an issue.  

The January 2016 examiner also provided an opinion that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The rationale was based on the examiner's determination that the injury that occurred in 1973 with a pipe to the Veteran's right eye did not seem to affect his ability to see when he was evaluated by the VA; and that the Veteran's vision was good, whether with or without corrected refractive error, at all visits with minimal refractive error.  The Board interprets the finding that the Veteran had a condition that clearly and unmistakably existed prior to service as referring to the bilateral myopia noted at the time of the Veteran's entry into service, not any of the currently diagnosed eye disorders.  

The January 2016 VA examiner also indicated that the increased manifestations of the Veteran's refractive error are due to the onset of cataracts in both eyes; that refractive errors change as cataract develop and progress; that the only changes seen on examination that would be causing any issues would be the cataract; that there was no evidence of eye findings that would result in temporal pain; and that there are no findings, beyond cataracts, that are causing any issues at this time.  

The preponderance of the evidence does not support the claim for service connection for an eye disorder.  As an initial matter, the Board acknowledges that the Veteran entered service with bilateral myopia and that references are made to myopia in the service treatment records.  Myopia is defined as a refractive error, also known as nearsightedness.  See e.g., Dorland's Illustrated Medical Dictionary 1215 (30th ed. 2003).  For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2016); 38 U.S.C.A. § 1110 (West 2014).  Service connection, however, may be granted for disability which is shown to have resulted from a defect (such as refractive error) which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).  In this case, although the Veteran has reported sustaining an injury when acid from an exploding tank battery got into his eyes, which he asserts caused nerve damage, there is no evidence that the Veteran's diagnosed eye disorders can be considered as superimposed on the refractive error/myopia noted in service.  Rather, the VA examiner provided an opinion that the increased manifestations of refractive error are due to the onset of bilateral cataract, with explanation that refractive errors change as cataracts develop and progress and that the cataracts were more likely to have been caused by natural aging and diabetes than by the reported in-service injury.  This uncontroverted opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Board must also address the other diagnosed eye disorders of record, namely the mild xanthelasma noted on both eyelids in September 2015 and the bilateral pinguecula diagnosed during the January 2016 VA examination.  Xanthelasma is defined as a planar tumor involving an eyelid.  See e.g., Dorland's Illustrated Medical Dictionary 2068 (30th ed. 2003).  As the eyelid is distinct from the eye, and the Veteran has clearly indicated that his claim stems from complaints of loss of vision, not any problem involve the eyelid(s), no further discussion of this diagnosed condition is required in this case.  Pinguecula is defined as a yellowish spot of proliferation on the bulbar conjunctiva.  Id. at 1439.  Service connection is not warranted for this disorder because the VA examiner provided an opinion that the Veteran's decrease in vision is a result of cataracts, which was more than likely to have been caused by natural aging/diabetes than by the reported in-service injury; that the only changes seen on examination that would be causing any issues would be the cataracts; and that pingueculae do not affect vision.  

At this juncture, the Board acknowledges that it previously determined that the issue of whether the Veteran had a right eye disability that preexisted his entry into service had been raised by the record.  "In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir.2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed.Cir.2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty." (emphasis added) (internal quotations omitted)).  In other words, as the Court has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  In this case, the VA examiner determined that the pre-service injury that occurred in 1973 with a pipe to the right eye did not seem to affect the Veteran's ability to see since his vision was good, whether with or without corrected refractive error, with minimal refractive error at all visits.  Given this determination, and the examiner's determination that the current bilateral cataract was due to age and diabetes rather than the in-service incident, the Board finds that a discussion of whether or not the Veteran was presumed sound at entry into service is unnecessary.  

While the Veteran believes that his current eye disorders are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of an eye disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of any eye disorder, to include the assertion that he sustained an injury to the nerves in his eye as a result of battery acid entering his eyes during service, is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current eye disorders is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

ORDER

Service connection for an eye disorder is denied.  



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


